23 So.3d 1054 (2009)
Weldon VITTO, Sr.
v.
HOME BANK, et al.
No. 09-542.
Court of Appeal of Louisiana, Third Circuit.
November 4, 2009.
Kenneth W. DeJean, Attorney at Law, Lafayette, Louisiana, for Plaintiff/Appellant, Weldon Vitto, Sr.
William H. Parker, III, Allen & Gooch Post, Lafayette, Louisiana, for Defendant/Appellee, National Chiropractic Mutual Insurance Company.
Richard J. Petre, Jr., Onebane Law Firm, Lafayette, Louisiana, for Defendants/Appellees, Deep South Surplus, Inc., Clarendon America Insurance Company, Donald Ray Davis, Affordable Rent To Own, LLC, Affordable Rent To Own of Lafayette, LLC, Affordable Rent To Own of New Iberia, LLC, Deep South Surplus of Louisiana, LP.
Joseph C. Giglio, Jr., Liskow & Lewis, Lafayette, Louisiana, for Defendant/Appellee, Home Bank.
Court composed of OSWALD A. DECUIR, MICHAEL G. SULLIVAN, and SHANNON J. GREMILLION, Judges.
SULLIVAN, Judge.
For the reasons discussed in the companion case in this consolidated matter, Vitto v. Davis, 09-498 (La.App. 3 Cir. 11/4/09), 23 So.3d 1048, the two trial judgments granting summary judgment in favor of National Chiropractic Mutual Insurance Company and dismissing Weldon Vitto, Sr.'s claims against it with prejudice are affirmed. Costs of this appeal are assessed against Weldon Vitto, Sr.
AFFIRMED.